            Case 1:19-cr-00081-RDM Document 16 Filed 04/30/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :       CRIMINAL NO. 19-00081 (RDM)
                                               :
                v.                             :
                                               :
SONAL PATEL,                                   :
                                               :
                Defendant.                     :

                                    JOINT STATUS REPORT

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby respectfully files this joint status report and requests and that this

Court allow the parties to file its next status report on or before July 31, 2020.    As grounds for

this status report and request, the Government cites the following points and authorities.

       1.       On April 4, 2019, the Defendant appeared before this Court and pled guilty to one

count of Conspiracy to Commit Theft of Government Property, in violation of 18 U.S.C. § 371,

pursuant to a cooperation plea agreement. The Court released the Defendant on her personal

recognizance. At the request of the parties, and in light of the Defendant’s ongoing cooperation,

this Court continued the case for further status on June 5, 2019.

       2.       On June 5, 2019, the Defendant appeared before this Court for a status hearing.     At

the request of the parties, and in light of the Defendant’s ongoing cooperation, this Court continued

the case for further status on September 10, 2019.

       3.       On September 6, 2019, this Court granted the government’s unopposed motion to

continue the September 10, 2019 status hearing in light of the Defendant’s ongoing cooperation,

and continued the case for further status on December 4, 2019.
             Case 1:19-cr-00081-RDM Document 16 Filed 04/30/20 Page 2 of 2




        4.       On December 3, 2019, this Court granted the government’s unopposed motion to

continue the December 4, 2019 status hearing in light of the Defendant’s ongoing cooperation, and

ordered the parties to file a joint status report by February 28, 2020.

        5.       The parties filed a joint status report on February 28, 2020 (ECF No. 15) and the

Court ordered the parties to file its next status report on or before April 30, 2020.

        6.       The Defendant’s cooperation is ongoing. Accordingly, the parties are requesting

that the Court allow the parties to file its next status report on or before July 31, 2020.

        7.       On April 30, 2020, the government conferred with counsel for the Defendant,

Thomas Hill, Esq., who concurs with this status report and request.

                                                            Respectfully submitted,

      TIMOTHY J. SHEA                                       COREY R. AMUNDSON
      UNITED STATES ATTORNEY                                CHIEF
      For the District of Columbia                          Public Integrity Section

By:            /s/                                    By:            /s/
      DAVID B. KENT                                         VICTOR R. SALGADO
      D.C. Bar No. 482850                                   D.C. Bar No. 975013
      Assistant United States Attorney                      Trial Attorney
      Fraud & Public Corruption Section                     Public Integrity Section, Criminal Division
      555 4th Street, N.W.                                  1331 F Street, N.W.
      Washington, D.C. 20530                                Washington, D.C. 20004
      (202) 252-7762                                        (202) 353-4580
      David.Kent@usdoj.gov                                  Victor.Salgado@usdoj.gov




                                                  2
